Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahldieck U.S. Patent No. 9,415,951.
Claim 1, Fahldieck teaches a transfer device 1 for transferring containers 6 in a fixed rotational position (when locked via 14), the transfer device 1 comprising: a central wheel 2; a radial position cam 28 positioned relative to the central wheel 2; an angle position cam 27 positioned relative to the central wheel 2; a plurality of can grippers 3 arranged around the central wheel 2, each can gripper 3 having a radial follower 18 that engages with the radial position cam 26 and an angle follower  25that engages with the angle position cam 28 C5 L30-45.
Claim 2, Fahldieck teaches a gripper head 7 positioned at one end of each can gripper 3 of the plurality of can grippers 3, the gripper head 7 including a tactile gripping surface 7.2.
Claim 3, Fahldieck teaches a pivot follower 16 extending from each can gripper 3.
Claim 4, Fahldieck teaches the can grippers 7 are configured to accommodate containers 6 having diameters between approximately 2 inches and approximately 3 inches C3 L50-60.
Claim 5, Fahldieck teaches the plurality of can grippers 3 are positioned radially around the central wheel 2 and positionable between a constant pitch and a variable pitch (via opening and closing, pitch defined as steepness) Fig. 1.
Claim 6, Fahldieck teaches the can grippers 7 are positioned at a constant pitch between an infeed (locked position) and an outfeed and a variable pitch (unlocked position) between the outfeed and the infeed Fig. 1 C2 L5-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fahldieck U.S. Patent No. 9,415,951.
Claim 7, Fahldieck teaches the infeed (at entry) is less than 180 degrees from the outfeed Fig. 1.
Claim 8, Fahldieck teaches the infeed (at entry) is approximately 135 degrees from the outfeed Fig. 1.
Claim 9, Fahldieck teaches 24 can grippers 3 positioned around a perimeter of the central wheel 2. It would be obvious to one of ordinary skill to use a certain configuration of grippers for production values.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS